Citation Nr: 0016893	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right patella with traumatic arthritis, 
status post patellectomy and arthroplasty, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1994 rating 
decision from the New Orleans, Louisiana, Regional Office 
(RO), which confirmed the schedular 30 percent evaluation in 
effect for residuals of a fracture of the right patella with 
traumatic arthritis, status post patellectomy and 
arthroplasty.  The veteran perfected a timely appeal to that 
decision.

In January 1997, the RO remanded this case to the RO to 
obtain and associate with the claims file any Department of 
Veterans Affairs (VA) or private treatment records for the 
right knee disorder, dated from October 1994 to the present; 
and to schedule the veteran for a comprehensive VA 
examination for rating purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is not productive of 
any ascertainable ankylosis or nonunion requiring a brace and 
is productive of no more than intermediate degrees of 
residual weakness, pain or limitation of motion.

3.  The scar on the right knee is not poorly nourished, with 
repeated ulceration, or tender or painful on demonstration.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a fracture of the right patella with traumatic 
arthritis, status post patellectomy and arthroplasty, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, Part 
4, Diagnostic Codes 5003, 5010, 5055, 5256, 5261, 5262, 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The severity of residuals of fracture of the right patella 
with traumatic arthritis, status post patellectomy and 
arthroplasty are determined, for VA rating purposes, by 
application of the provisions of Parts 3 and 4 of the Code of 
Federal Regulations, and in particular 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, 4.118 and Diagnostic Codes 5003, 5010, 
5055, 5256, 5261, 5262, 7803, 7804 and 7805 of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  The 
knee is considered a major joint.  Functional impairment due 
to pain must be considered.  38 C.F.R. §§ 4.40, 4,45, 4.59.

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. Part 4, Diagnostic Codes 5003, 5010.

The General Counsel for VA, in a precedent opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

Total right knee replacement is evaluated under 38 C.F.R. 
Part 4, § 4.71(a), Diagnostic Code 5055, which provides that 
intermediate degrees of residual weakness, pain, or 
limitation of motion, residuals of a total knee replacement 
are to be rated by analogy to Codes 5256, ankylosis of the 
knee; 5261, limitation of extension; and 5262, impairment of 
the tibia and fibula, with a minimum 30 percent rating 
assigned under Diagnostic Code 5055.  The next higher 
evaluation under Diagnostic Code 5055, a 60 percent rating, 
requires evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 
total evaluation of 100 percent is given for the period of 
one-year following prosthetic replacement of the knee joint.  
38 C.F.R. Part 4, Diagnostic Code 5055.

Diagnostic Code 5256 provides that a 30 percent evaluation 
will be assigned for favorable ankylosis of either knee.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  The next higher 
evaluation, 40 percent, requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered unfavorable when the knee is fixed in 
flexion at an angle of 45 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Code 5256.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. Part 4, Diagnostic Code 
5261.

Diagnostic Code 5262 provides that a 30 percent evaluation 
will be assigned for malunion of the tibia and fibula of 
either lower extremity when the disability results in marked 
knee or ankle disability.  The next higher evaluation, 40 
percent, will be assigned for nonunion of the tibia and 
fibula of either lower extremity when there is loose motion 
requiring a brace.  38 C.F.R. Part 4, Diagnostic Code 5262.

The history of the veteran's service-connected right knee 
disability may be briefly described.  According to a service 
hospitalization record dated in January 1945, the veteran 
sustained a moderately severe right knee contusion due to 
enemy action (blast injury), when he was thrown into a shell 
hole while in Germany during active service in December 1944.  
It was also noted that the veteran sustained a simple, 
incomplete, patella chip type fracture.

According to the report of a VA orthopedic examination 
conducted in March 1946, the examiner concluded that the 
veteran had diagnoses of old chip fracture superolateral 
aspect patella right knee; weakness and arthritis of the 
right knee: NOT FOUND AT THIS TIME: and mild atrophy right 
thigh.  At that time, the veteran reported a history of 
having injured his right knee when an ambulance turned over 
down a cliff in Belgium in December 1944.  He said that he 
was hospitalized for approximately 2 weeks; that superficial 
wounds were treated; and that he did not undergo any surgery.  
He said that he had swelling in the right knee and that 
weights were applied.  He mentioned that he did not use any 
plaster and that he was returned to non-combat, limited 
service duty.  He complained of some pain under the kneecap, 
and that the knee swells after hard work or exercise.  On 
examination, the veteran walked with a normal and natural 
gait.  The right knee was normal externally.  There was no 
evidence of any swelling, synovitis, periarticular thickening 
or inflammatory signs.  Bony landmarks were indicated to have 
been normal.  There was no evidence of any instability.  
Range of motion of the right knee was complete in flexion and 
extension, without crepitus.  There was a 1/2 inch atrophy of 
the right thigh as compared with the left thigh, but there 
was no quadriceps muscle weakness. The patella was freely 
movable and there was no clinical evidence of any deformity 
or tenderness.  X-rays of the right knee showed a chip 
fracture of the superior lateral aspect of the patella with 
good position of the fragments.

In a rating action dated in March 1946, the RO granted 
service connection for contusion of the right knee with 
weakness and arthritis symptoms, objectively negative and 
assigned a 10 percent evaluation for that disability based on 
the rating criteria in effect at that time.  38 C.F.R. Part 
4.

A summary of VA hospitalization dated from October 6, 1968, 
to October 9, 1968, revealed that the veteran was 
hospitalized after he reinjured his right knee and had an 
effusion.  The veteran was prescribed a splint of 
approximately 10 days duration and he was instructed to 
return for a follow-up examination.  It was noted that there 
was no evidence of any instability.

A summary of VA hospitalization dated from October 29, 1968, 
to January 17, 1969, showed that the veteran had a history of 
injuring his right knee at least 4 times over the last 15 to 
20 years.  It was noted that the veteran was hospitalized 
after injuring his knee with a direct blow to the patella.  
During his period of hospitalization, the veteran underwent a 
patellectomy of the right knee.  The diagnosis was severe 
chondromalacia of the patella with an old fracture of the 
upper outer pole with early chondromalacia changes of the 
femoral condyle under the patella of the right knee.

In a VA outpatient treatment record from the orthopedic 
clinic dated in February 1969, it was noted that the veteran 
had excellent result from his patellectomy and that no 
further treatment for this condition was indicated.

In a decision dated in January 1970, the Board, in pertinent 
part, denied an evaluation in excess of 10 percent for a 
right knee disability, based upon the findings cited in a 
summary of VA hospitalization dated from October 1968 to 
January 1969 and a VA outpatient treatment record from the 
orthopedic clinic dated in February 1969.

In a medical statement from L. Messina, M.D., dated in May 
1986, the private physician stated, in pertinent part, that 
the veteran has bilateral knee problems, the right side being 
status post patellectomy, the left side exhibiting signs of 
hypermobile patella with degenerative changes, osteophyte 
formation and degenerative menisci.  It was noted that the 
veteran was treated with anti-inflammatory drugs and non-
weight bearing, as well as quadriceps strengthening 
exercises; that the veteran was asked to stay off work in the 
early part of 1981 to see if he could get some relief of his 
symptomatology; and that the veteran responded fairly well, 
but continued to have arthritic changes in the joints and was 
somewhat disabled by this.

The report of a VA orthopedic examination performed in July 
1986 included the examiner's diagnostic impressions of 
multiple fragmentation of the right patella with slight 
narrowing of the medial joint space and chronic right knee 
sprain.  At that time, the veteran reported complaints of 
pain and weakness of the right knee.  On examination, the 
veteran had a scar on his right knee.  It was noted that the 
veteran's right patella had been removed.  Flexion of the 
right knee was possible to 100 degrees and extension of the 
right knee was possible to 20 degrees.  X-rays of the right 
knee showed a totally fragmented patella with numerous 
fragments in the patella space and slight narrowing of the 
medial joint space.

The veteran received intermittent treatment at private 
medical facilities from February 1993 to September 1994 for 
several problems, to include osteoarthritis of the right 
knee, status post patellectomy and right knee replacement 
arthroplasty.

A private operative report dated in June 1993 revealed that 
the veteran underwent a right total knee replacement 
arthroplasty.  The postoperative diagnosis was degenerative 
osteoarthritis of the right knee.

In the report of a VA orthopedic examination conducted in 
August 1994, the examiner concluded that the veteran had a 
diagnosis of postoperative total knee on the right side with 
limited range of motion and postoperative degenerative joint 
disease on the right knee.  At that time, the veteran 
reported complaints of limited motion of the right knee and 
that he was unable to do as much as he used to do.  On 
examination, the veteran had a 7-inch median parapatellar 
scar.  Range of motion of the right knee was from 15 to 95 
degrees with tenderness on the medial side of the scar in the 
knee area.  There was crepitation on motion.  He had 
approximately a 15-degree valgus deformity to the right knee.  
There was no evidence of any laxity or swelling of the right 
knee.  It was noted that no patella could be palpated and 
that X-rays of the right knee showed a total knee in place 
with calcification in the area of the quadriceps mechanism 
where the patella had been removed.

The veteran testified at a RO hearing in February 1995 that 
his August 1994 VA orthopedic examination was of 
approximately 10 minutes duration and consisted of the 
examiner asking whether or not the knee hurt, measuring the 
knee and performing range of motion measurements.  He stated 
that the knee was tested for stability.  He indicated that 
Dr. Messina found his knee more severely disabling than the 
30 percent now assigned.  He reported complaints that his 
knee was painful when exercised and becomes tight.  He said 
that he takes medication for inflammation.  He mentioned that 
he uses a cane for support when needed.  He stated that he 
was unable to fish, hunt or garden like he used to.  He 
indicated that he does hunt, but his activities were very 
restricted on account of his knees.  He reported that his 
left kneecap was removed a year before his right one.  He 
associated the problem that he was having with his left knee 
to the wear and tear caused by his right knee over the years.  
He said that he was able to walk approximately 300 yards 
before he starts noticing tightness and numbness more than 
pain.

Pursuant to the Board's January 1997 Remand decision, the 
veteran was administered a VA orthopedic examination in March 
1997.  According to the report of a VA orthopedic 
examination, the examiner concluded that the veteran had 
diagnoses of status post right patella fracture, traumatic 
arthritis of the right knee, status post right arthroplasty 
of the right knee with decreased range of motion.  At that 
time, the veteran reported complaints of occasional pain, 
which is aggravated by the weather.  On examination, the 
veteran was able to ambulate with a cane, with an antalgic, 
wide-based gait.  He also had some tendency toward genu 
recurvatum bilaterally, very mild.  There was no evidence of 
any swelling or deformity of his right knee.  He had a medial 
incision on his right knee, a well-healed surgical scar, and 
his range of motion on the right knee was possible from 24 
degrees to 90 degrees.  He had crepitus and decreased 
quadriceps tone on the right knee.  There was no evidence of 
any instability.

In the report of a VA orthopedic addendum dated in April 
1998, the same VA examiner noted that the veteran reported 
complaints of occasional right knee pain, which was 
aggravated by cold weather and instability in his right knee.  
The examination revealed that the veteran was an elderly 
male, who was able to ambulate with a cane and he had an 
antalgic wide based gait.  He had a tendency toward genu 
recurvatum bilaterally, very mild.  Passive range of motion 
of the right knee was from 8 to 98 degrees.  Active range of 
motion of the right knee was from 8 to 90 degrees.  Weight 
bearing was from 8 to 90 degrees.  Pain began when the 
veteran initiated range of motion throughout his full active 
range of motion.  His right knee painful arch was from 8 to 
90 degrees.  He had a nontender scar and slight laxity in all 
ranges of his right knee, both lateral, medial, anterior and 
posteriorly.

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his right 
knee disability.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

Although the Board has reviewed the evidence of record in its 
entirety, it finds that the most probative evidence includes 
primarily, the VA examinations conducted in March 1997 and 
April 1998.  See Francisco v. Brown, 7 Vet. App. 55.  In 
particular, among the objective clinical findings noted in 
the March VA orthopedic examination report, the examiner 
noted that the veteran's right knee range of motion was from 
24 degrees to 90 degrees. The Board notes here that the 
normal range of motion for the knee is from zero to 140 
degrees as shown in the Schedule of Ratings for 
musculoskeletal disabilities.  38 C.F.R. § 4.71-3, Plate II 
(1999).  Further, the examiner stated that the veteran had 
crepitus and decreased quadriceps tone on the right knee.  
However, there was no evidence of any swelling, deformity or 
instability of the right knee.

As to the April 1998 VA examination report, a review of the 
record reveals that passive range of motion of the right knee 
was from 8 to 98 degrees; active range of motion of the right 
knee was from 8 to 90 degrees; and weight bearing was from 8 
to 90 degrees.

As noted above, Diagnostic Code 5055 provides that with 
intermediate degrees of weakness, pain, or limitation of 
motion, residuals of total right knee replacement are rated 
by analogy to Diagnostic Codes 5256, 5261, and 5262. 38 
C.F.R. § 4.71(a), Diagnostic Code 5055.  With respect to 
these codes, the Board notes here that ankylosis is not 
contended or shown; thus, Diagnostic Code 5256 is not for 
application in this case.  Similarly, with respect to 
Diagnostic Code 5261, the evidence of record does not support 
that the veteran's range of motion upon extension is limited 
to 30 degrees.  Specifically, in the April 1998 VA orthopedic 
examination report, the examiner stated that passive, active 
and weight bearing extension of the veteran's right knee was 
possible to 8 degrees.  Thus, with regard to these findings, 
the objective data of the veteran's right knee impairment do 
not support a compensable rating under Diagnostic Code 5261; 
thus, such code is not applicable in this case.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.

Furthermore, with respect to Diagnostic Code 5262, the 
veteran's medical record does not demonstrate impairment to 
the tibia or fibula, nonunion, loose motion, or the need for 
a brace. In fact, in the aforementioned 1997 outpatient 
record, the examiner stated that the veteran was not using a 
cane to walk and that he ambulated well.  Further, VA X-rays 
of the right knee dated in August 1994 did not show any 
evidence of a fracture, dislocation, or loosening of 
hardware.  Thus, the objective data of record with respect to 
the impairment of the veteran's right knee does not correlate 
with the rating criteria under Diagnostic Code 5262.  38 
C.F.R. § 4.71(a), Diagnostic Code 5262.  Therefore, in this 
regard, Diagnostic Code 5262 also is not for application in 
this veteran's case.  Id.

In addition, under Diagnostic Code 5055, a 60 percent rating 
is assigned upon a showing of severe painful motion or 
weakness in the affected extremity. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5055.  In the present case, however, a 60 
percent evaluation is not warranted because the clinical data 
of record do not establish that the veteran experiences 
severe painful motion or weakness in the right knee.  For 
example, in the report from VA examination conducted in April 
1998, the examiner noted that pain began when the veteran 
initiated range of motion throughout his full active range of 
motion and that the veteran had slight laxity in all ranges 
of his right knee, both lateral, medial, anterior and 
posteriorly.  Additionally, the examiner noted that the 
veteran had a well-healed scar on his right knee and that the 
veteran ambulated well with the assistance of a cane.  Thus, 
in light of these findings, the Board finds that this 
veteran's disability does not warrant an evaluation in excess 
of 30 percent under Diagnostic Code 5055.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5055.

Opinions from the VA General Counsel have also noted that if 
a musculoskeletal disability is rated under a specific 
Diagnostic Code that does not address limitation of motion, 
and another diagnostic code predicated upon limitation of 
motion may be applicable, the latter must be considered.  See 
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, instability of the knee is not present and the 
clinical data of record do not indicate the presence of other 
manifestations not previously considered.  VAOPGCPREC 23-97 
and VAOPGCPREC 9-98, therefore, do not provide a basis for a 
higher evaluation herein.

It is significant to note that a separate 10 percent 
disability evaluation is warranted for a scar, which is 
superficial, poorly nourished, with repeated ulceration or a 
scar, which is superficial, tender and painful on objective 
demonstration.  Esteban v. Brown, 6 Vet.App. 259 (1994); 38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804 (1997).

According to the report of a VA orthopedic examination 
performed in March 1997, the examiner concluded that the 
veteran had a well-healed surgical scar on his right knee.  
Additionally, in the report of a VA orthopedic addendum dated 
in April 1998, the examiner stated that the veteran's 
surgical scar was nontender.  Moreover, there is no probative 
evidence that such scar was poorly nourished, with repeated 
ulceration, or painful on objective demonstration.  
Therefore, a separate compensable evaluation for such scar is 
not warranted. 38 C.F.R. § 4.7, Part 4, Diagnostic Codes 
7803, 7804.

Additionally, the Board points out that in DeLuca v. Brown, 8 
Vet. App. 202, the Court held that 38 C.F.R. §§ 4.40 and 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, in this 
veteran's case, the Board must consider the "functional 
loss" of a musculoskeletal disability under 4.40; see also 
38 C.F.R. § 4.10.  Functional loss may occur as a result of 
weakness of pain on motion of the affected extremity.  38 
C.F.R. §§ 4.40.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement. 38 C.F.R. § 4.45.

In view of the aforementioned, and in determining functional 
impairment, the Board has carefully considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  In this case, Diagnostic Code 
5055 includes the criteria of pain, limitation of motion or 
weakness in the affected extremity in rating the residuals of 
prosthetic knee joint replacement.  While there is evidence 
of pain, the record does not suggest that the pain results in 
functional impairment beyond what is contemplated by the 30 
percent rating under Diagnostic Code 5055.  38 C.F.R. § 
4.71(a), Diagnostic Code 5055.  The Board does give credence 
to the veteran's assertions that he experiences pain and 
swelling in the right knee; however, there is no data of 
record to substantiate severity such that it results in 
impairment that rises to the level of an evaluation in excess 
of 30 percent.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment a 
rating higher than 30 percent, as stated herein.  Id.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, the Board has considered the veteran's record in its 
entirety and all potential applicable law and regulations 
pertinent to this veteran's allegations and raised issues.  
Schafrath v. Derwinski, 1 Vet. App. 589.  In light of the 
discussion above, and pursuant to VA law that requires that 
all doubt as to any matter be resolved in favor of the 
veteran, the Board concludes that an evaluation in excess of 
30 percent for residuals of a fracture of the right patella 
with traumatic arthritis, status post patellectomy and 
arthroplasty is not warranted in this veteran's case.



ORDER

An increased rating for residuals of a fracture of the right 
patella with traumatic arthritis, status post patellectomy 
and arthroplasty, is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

